
	

113 S2761 IS: Local Empowerment Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2761
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to permit the consolidation of metropolitan planning
			 organizations, and for other purposes.
	
	1.Short titleThis Act may be cited as the Local Empowerment Act.2.Consolidated and high performing metropolitan planning organizations(a)Highways(1)ApportionmentSection 104(d)(2)(A) of title 23, United States Code, is amended—(A)in
			 clause (i), by striking ; and and inserting a semicolon;(B)by redesignating clause (ii) as clause (iii); and(C)by inserting after clause (i) the following:(ii)prioritizes the needs of high performing metropolitan planning organizations (as designated by the
			 Secretary under section
			 134(r) or section 5303(r) of title 49); and.(2)Surface transportation programSection 133 of title 23, United States Code, is amended—(A)in subsection (d), by striking paragraph (1) and inserting the following:(1)CalculationOf the funds apportioned to a State under section 104(b)(2)—(A)50 percent for a fiscal year shall be
			 obligated under this section, in proportion to their relative shares of
			 the population of the State—(i)in urbanized areas of the State with an
			 urbanized area population of more than 200,000;(ii)in urban areas of the
			 State with an urban area population of not fewer than 5,000 and not more
			 than 200,000; and(iii)in areas of
			 the State with an area population of fewer than 5,000;(B)25 percent for a fiscal year may be obligated under this section in any area of the State;(C)(i)25 percent for a fiscal year shall be obligated under this section, in proportion to their relative
			 shares of the population of the State, in urbanized areas described in
			 subparagraph (A)(i) that have a high performing metropolitan
			 planning organization (as designated by the Secretary under section
			 134(r) or section 5303(r) of title 49); and(ii)the amount of the funds obligated to each urbanized area described in clause (i) shall—(I)be equal to 50 percent of the amount of the funds obligated to the urbanized area under
			 subparagraph (A)(i); and(II)be in addition to the funds obligated to the urbanized area under subparagraph (A)(i); and(D)any funds not obligated under subparagraph (C) for a fiscal year shall be obligated under this
			 section, in proportion to the relative shares of the population of the
			 State, in any area of the State
			 under subparagraph (B).;(B)in subsection (f)—(i)in paragraph (1)—(I)by striking A State and inserting Except as provided in paragraph (2), a State;(II)by striking section 104(b)(3) and inserting section 104(b)(2); and(III)by striking 2011 through 2014 and inserting 2015 through 2018;(ii)by redesignating paragraph (2) as paragraph (3);(iii)by inserting after paragraph (1) the following:(2)High performing metropolitan planning organizations(A)In generalA State that is
			 required to obligate in an urbanized area under subsections (d)(1)(A)(i)
			 and (d)(1)(C) funds apportioned to the State under section 104(b)(2) shall
			 make available to the urbanized area for each fiscal year during the
			 period described in paragraph (1) an amount of obligation authority
			 distributed to the State
			 for Federal-aid highways and highway safety construction programs for
			 use in the area that is equal to the amount obtained by multiplying—(i)the amount of funds that the State is required to obligate in the
			 area under subsections (d)(1)(A)(i) and (d)(1)(C); and(ii)the ratio described in paragraph (1)(B).(B)AvailabilityThe obligation authority described in subparagraph (A) shall
			 remain available for a period of 4 fiscal years.; and(iv)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraphs (1) and (2); and(C)in subsection (h)(1), by striking of fiscal years 2013 through 2014 and inserting fiscal year.(3)Metropolitan transportation planningSection 134 of title 23, United States Code, is amended—(A)in subsection (b)—(i)by redesignating paragraphs (1) through (7) as paragraphs (2) through (8), respectively; and(ii)by inserting before paragraph (2) (as so redesignated) the following:(1)Consolidated metropolitan planning organizationThe term consolidated metropolitan planning organization means a sole metropolitan planning organization that serves a metropolitan statistical area.;(B)in subsection (d), by striking paragraph (6) and inserting the following:(6)Consolidation of metropolitan planning organizations in urbanized areas(A)Limitation on new metropolitan planning organizationsA metropolitan planning organization shall not be designated—(i)within a metropolitan statistical area if another metropolitan planning organization already exists
			 within the boundaries of the metropolitan statistical area; or(ii)outside the boundaries of a metropolitan statistical area.(B)Multiple existing metropolitan planning organizationsIf more than 1 existing metropolitan planning organizations are designated within a metropolitan
			 statistical area—(i)each metropolitan planning organization may—(I)retain the designation as a metropolitan planning organization; or(II)agree to be consolidated with the other metropolitan planning organizations;(ii)the existing metropolitan planning organizations and the applicable Governors may—(I)beginning on January 1, 2022, and once every 10 years thereafter, revisit the agreement described
			 in clause (i)(I); and(II)submit to the Secretary a justification of the continued necessity of that agreement; and(iii)each metropolitan planning organization shall cooperate with every other metropolitan planning
			 organization to—(I)develop a single transportation improvement plan and a single long-range plan to be used by each
			 metropolitan planning organization when developing individual plans of the
			 metropolitan planning organization; and(II)establish a single set of performance targets that address the performance measures described in
			 section 150(c) to be used in developing individual performance targets of
			 the metropolitan planning organization in accordance with subsection
			 (h)(2)(B).; and(C)by adding at the end the following:(r)High performing metropolitan planning organizations(1)In generalA metropolitan planning organization designated for  an urbanized area with a population of more
			 than 200,000 individuals may request that the Secretary designate the
			 metropolitan planning organization as a high performing metropolitan
			 planning organization.(2)CriteriaIn making a designation under paragraph (1), the Secretary shall consider—(A)the extent to which the metropolitan planning organization has an equitable and regional approach
			 to decisionmaking;(B)the extent to which the metropolitan planning organization has incorporated the performance targets
			 established pursuant to section 150 and sections 5303(h)(2), 5326(c) and
			 5329(d) of title 49 into the planning process;(C)whether the metropolitan planning organization is a consolidated metropolitan planning
			 organization;(D)if the metropolitan planning organization is not a consolidated metropolitan planning organization,
			 the extent to which the metropolitan planning organization is coordinating
			 with all other metropolitan planning organizations designated for the same
			 metropolitan statistical area;(E)the technical capacity of the metropolitan planning organization; and(F)any other guidance established by the Secretary.(3)ReviewA designation under paragraph (1) shall be effective for the period beginning on the date on which
			 the designation is made and ending on the date that is 10 years after the
			 date on which the designation is made..(4)Transportation alternativesSection 213(c) of title 23, United States Code, is amended by striking paragraph (1) and inserting
			 the following:(1)CalculationOf the funds reserved in a State under this section—(A)50 percent for a fiscal year shall be
			 obligated under this section to any eligible entity in proportion to their
			 relative shares of
			 the population of the State—(i)in urbanized areas of the State with an
			 urbanized area population of more than 200,000;(ii)in urban areas of the
			 State with an urban area population of not fewer than 5,000 and not more
			 than 200,000; and(iii)in areas of
			 the State with an area population of fewer than 5,000;(B)25 percent for a fiscal year may be obligated under this section in any area of the State;(C)(i)25 percent for a fiscal year shall be obligated under this section in urbanized areas described in
			 subparagraph (A)(i) that have a high performing metropolitan
			 planning organization (as designated by the Secretary under section
			 134(r) or section 5303(r) of title 49); and(ii)the amount of the funds obligated to each urbanized area described in clause (i) shall—(I)be equal to 50 percent of the amount of the funds obligated to the urbanized area under
			 subparagraph (A)(i); and(II)be in addition to the funds obligated to the urbanized area under subparagraph (A)(i); and(D)any funds not obligated under subparagraph (C) for a fiscal year shall be obligated under this
			 section in any area of the State
			 under subparagraph (B)..(b)TransportationSection 5303 of title 49, United States Code, is amended—(1)in subsection (b)—(A)by redesignating paragraphs (1) through (7) as paragraphs (2) through (8), respectively; and(B)by inserting before paragraph (2) (as so redesignated) the following:(1)Consolidated metropolitan planning organizationThe term consolidated metropolitan planning organization means a single metropolitan planning organization that serves a metropolitan statistical area.;(2)in subsection (d), by striking paragraph (6) and inserting the following:(6)Consolidation of metropolitan planning organizations in urbanized areas(A)Limitation on new metropolitan planning organizationsA metropolitan planning organization shall not be designated—(i)within a metropolitan statistical area if another metropolitan planning organization already exists
			 within the boundaries of the metropolitan statistical area; or(ii)outside the boundaries of a metropolitan statistical area.(B)Multiple existing metropolitan planning organizationsIf more than 1 existing metropolitan planning organizations are designated within a metropolitan
			 statistical area—(i)each metropolitan planning organization may—(I)retain the designation as a metropolitan planning organization; or(II)agree to be consolidated with the other metropolitan planning organizations;(ii)the existing metropolitan planning organizations and the applicable Governors may—(I)beginning on January 1, 2022, and once every 10 years thereafter, revisit the agreement described
			 in clause (i)(II); and(II)submit to the Secretary a justification of the continued necessity of that agreement; and(iii)each metropolitan planning organization shall cooperate with every other metropolitan planning
			 organization to—(I)develop a single transportation improvement plan and a single long-range plan to be used by each
			 metropolitan planning organization when developing individual plans of the
			 metropolitan planning organization; and(II)establish a single set of performance targets that address the performance measures described in
			 section 150(c) of title 23 to be used in developing individual performance
			 targets of the metropolitan planning organization in accordance with
			 subsection (h)(2)(B) and sections 5326(c)(2) and 5329(d).; and(3)by adding at the end the following:(r)High performing metropolitan planning organizations(1)In generalA metropolitan planning organization designated for  an urbanized area with a population of more
			 than 200,000 individuals may request that the Secretary designate the
			 metropolitan planning organization as a high performing metropolitan
			 planning organization.(2)CriteriaIn making a designation under paragraph (1), the Secretary shall consider—(A)the extent to which the metropolitan planning organization has an equitable and regional approach
			 to decisionmaking;(B)the extent to which the metropolitan planning organization has incorporated the performance targets
			 established pursuant to section 150 of title 23 and sections 5303(h)(2),
			 5326(c) and
			 5329(d) into the planning process;(C)whether the metropolitan planning organization is a consolidated metropolitan planning
			 organization;(D)if the metropolitan planning organization is not a consolidated metropolitan planning organization,
			 the extent to which the metropolitan planning organization is coordinating
			 with all other metropolitan planning organizations designated for the same
			 metropolitan statistical area;(E)the technical capacity of the metropolitan planning organization; and(F)any other guidance established by the Secretary.(3)ReviewA designation under paragraph (1) shall be effective for the period beginning on the date on which
			 the designation is made and ending on the date that is 10 years after the
			 date on which the designation is made..
